Citation Nr: 0917665	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  07-07 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss prior to February 27, 2009, and a rating in excess of 10 
percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's Wife


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1961 to 
October 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Indianapolis, Indiana.  The issue before the 
Board today was remanded in August 2008 for further 
evidentiary and procedural development.  The Board finds that 
there was substantial compliance with its remand; thus, it 
may proceed with a decision at this time.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

The Veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in September 2007; a 
transcript of that hearing is associated with the claims 
folder.


FINDING OF FACT

Throughout this appeal, the Veteran's bilateral hearing loss 
is productive of no more than Level VI hearing acuity in the 
right ear and no more than Level IV hearing acuity in left 
ear.


CONCLUSION OF LAW

The criteria for a 10 percent rating for bilateral hearing 
loss have been met for the period of the appeal prior to 
February 27, 2009; the criteria for a rating in excess of 10 
percent have not been met at any time during this appeal.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.85, Diagnostic Code 6100 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23,353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini, effective May 30, 2008).  Thus, any 
error related to this element is harmless.  However, although 
this notice is no longer required, the Board observes that 
the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim decided herein.  A September 2008 letter informed him 
that it was his responsibility to provide evidence in support 
of his claim.  See Pelegrini, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that a September 2008 letter satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, this letter advised the Veteran what information 
and evidence was needed to substantiate the claim decided 
herein in accordance with the Court's holding in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  It also requested 
that he provide enough information for the RO to request 
records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  Finally, the September 2008 letter 
provided notice as to the information and evidence necessary 
to establish an effective date in accordance with Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).  

Although the September 2008 VCAA notice was sent to the 
Veteran after the December 2005 rating decision on appeal, 
the Board finds that any timing error was harmless error 
because after the notice was provided, the case was 
readjudicated and a March 2009 supplemental statement of the 
case was provided to the Veteran.  See Pelegrini, 18 Vet. 
App. at 120.  See also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a 
(supplemental) statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).

Turning to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of 
the Veteran's claims and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2008).  
In this regard, the Veteran's service treatment records are 
associated with the claims folder, as well as all relevant VA 
and non-VA treatment records.  He has not identified any 
additional relevant, outstanding records that need to be 
obtained before deciding his claim.  Finally, the Veteran was 
provided multiple audiological examinations during this 
appeal.  As discussed in more detail below, some of these 
examinations do not contain sufficient detail as to relevant 
rating information.  However, the most recent examination, 
dated in February 2009, has been reviewed and the Board is of 
the opinion that it is adequate for rating purposes.  See 
Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2008) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service treatment records and all other evidence 
of record pertaining to the history of the Veteran's service-
connected disability.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which a veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2008).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained during 
audiometric evaluations.  See 38 C.F.R. § 4.85, Diagnostic 
Code 6100 (2008).  Ratings for hearing impairment range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level as measured by pure tone audiometric 
tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles 
per second.  To evaluate the degree of disability from 
hearing impairment, the Rating Schedule establishes eleven 
auditory acuity levels designed from Level I for essentially 
normal acuity through Level XI for profound deafness.  See 
id.  Hearing tests are conducted without hearing aids, and 
the results of the above-described tests are charted on Table 
VI and Table VII.  See id.

The Veteran's bilateral hearing loss was rated as 
noncompensable (zero percent disabling) when he filed a claim 
for an increased rating in October 2005.  Most recently, in a 
March 2009 rating decision, the RO increased the Veteran's 
rating to 10 percent, effective February 27, 2009, the date 
of his most recent VA audiological examination.  In the April 
2009 Appellant's Post-Remand Brief, the Veteran's accredited 
representative asserts that the Veteran is entitled to a 
rating in excess of the 10 percent assigned as of February 
27, 2009.  Alternatively, the representative contends that, 
at the very least, a 10 percent rating should be granted for 
the entirety of the appeal.  For reasons discussed below, the 
Board concludes that a 10 percent rating should be awarded 
for this entire appeal.  However, a rating higher than 10 
percent may not be granted as a preponderance of the evidence 
is against a higher rating.

In this case, the Veteran underwent three VA audiologic 
examinations during the appeal.  The examination reports show 
pure tone thresholds, in decibels as follows:

December 2005

HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
20
35
55
60
43
LEFT
15
30
55
65
41

June 2007

HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
20
40
60
70
48
LEFT
15
30
60
65
43




February 2009

HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
35
40
70
65
53
LEFT
35
40
75
75
56

The Veteran also submitted an October 2005 private 
audiological examination report.  See St. Vincent Health 
Audiology Report dated October 24, 2005.  Unfortunately, 
however, the pure tone threshold results are available only 
in chart format and the Board is prohibited from interpreting 
the data provided in these charts.  See Kelly v. Brown, 7 
Vet. App. 471 (1995).  

Speech audiometry at the VA audiological examinations 
revealed speech recognition ability of 96 percent, 84 
percent, and 68 percent, respectively, in the right ear, and 
96 percent, 92 percent, and 80 percent, respectively, in the 
left ear.  The October 2005 private examination report 
demonstrates word recognition scores based on the Maryland 
CNC word list of 52 percent in the right ear and 76 percent 
in the left ear.  See St. Vincent Health Audiology Report 
dated October 24, 2005.  

Entering the average pure tone thresholds and speech 
recognition abilities obtained at the December 2005 and June 
2007 VA audiological examinations into Table VI reveals 
numeric designations of hearing impairment of I and III for 
the right ear and I and I for the left ear.  See 38 C.F.R. § 
4.85.  Neither of these examination reports demonstrates 
hearing loss which meets the criteria of "exceptional 
hearing patterns" under 38 C.F.R. § 4.86(a); thus, Table VIa 
is not for application.  Entering these category designations 
for each ear into Table VII (I and I) (III and I) results in 
a noncompensable (zero percent) rating under Diagnostic Code 
6100.  

The Veteran asserts that the speech recognition scores 
obtained at the December 2005 and June 2007 VA examinations 
do not accurately reflect his word recognition abilities.  
Rather, he contends that the scores obtained at the October 
2005 private audiological examination are more reflective of 
his hearing loss disability.  The Board notes that if the 
October 2005 word recognition scores are used in place of 
those obtained at the December 2005 and June 2007 VA 
examinations, the Veteran meets the criteria for a 10 percent 
disability rating.  See 38 C.F.R. § 4.85, Diagnostic Code 
6100 (2008).  In this regard, entering the average pure tone 
thresholds obtained at the December 2005 and June 2007 VA 
audiological examinations and the October 2005 word 
recognition scores into Table VI reveals a numeric 
designation of hearing impairment of VI for the right ear and 
III for the left ear.  See 38 C.F.R. § 4.85.  

The June 2007 VA examiner explained that the significant 
difference in word recognition scores of record was due to 
the October 2005 audiologist's use of a lower "presentation 
level."  The examiner went on to explain that while she 
administered the word recognition test at 75 dB HL, the 
October 2005 audiologist administered the test at 60 dB HL.  
The examiner stated that a "higher presentation level of the 
CNC word list is appropriate" and that it "revealed good 
word recognition which is consistent with SRT [speech 
reception thresholds] and the recorded thresholds."  No 
explanation, however, is provided as to why the higher 
presentation level is more appropriate.  

The Veteran asserts that because VA regulations do not 
indicate that a 75 dB HL "presentation level" must be used, 
the October 2005 scores are also appropriate.  While the 
Board agrees that 38 C.F.R. § 4.85 only requires that the 
Maryland CNC test be utilized, it is not satisfied that this 
is the end of its inquiry.  In this regard, the Secretary, in 
addition to promulgating 38 C.F.R. § 4.85, has also provided 
audiological examiners with guidance as to how the regulation 
should be applied in practice.  See Martinak v. Nicholson, 21 
Vet. App. 447 (2007) (upheld the standard of conducting 
audiometry testing in a sound-controlled room as such 
practice was proscribed in the Handbook of Standard 
Procedures and Best Practices for Audiology Compensation and 
Pension Examinations, which is a 'guidance document' issued 
by the Secretary to clarify the regulation and not a 'post 
hoc rationalization').  

The Handbook of Standard Procedures and Best Practices for 
Audiology Compensation and Pension Examinations (hereinafter 
the "Handbook"), does not specify a standard "presentation 
level" for conducting word recognition testing.  Handbook, 
sec. B, pt. 2 (K.C. Dennis, ed. 2004).  However, if speech 
recognition is worse than 94 percent after presentation of a 
full list (50 words), a modified performance-intensity 
function (MPIF) must be obtained "to determine best 
performance."  An MPIF attempts to find the "presentation 
level," or dB HL, at which maximum word recognition is 
obtained.  Table 7 describes the procedure for obtaining the 
MPIF.  

Neither the June 2007 VA examination report, nor the October 
2005 private report indicate whether the word recognition 
scores were obtained using an MPIF.  However, both reports 
demonstrate bilateral word recognition scores of less than 94 
percent, thereby indicating that application of the MPIF 
would have been appropriate.  In order to determine which 
speech recognition scores are more reflective of the 
Veteran's hearing loss disability, the Board remanded this 
appeal in August 2008 to obtain new scores which reflect the 
use of an MPIF.  

The results of this testing, as reported in a February 2009 
VA examination report, show speech recognition ability of 68 
percent in the right ear and 80 percent in the left ear.  The 
February 2009 VA examiner noted that these results reflect 
"poor" speech recognition ability in the right ear and 
"good" ability in the left ear.  Interestingly, the June 
2007 VA examiner stated that the "inappropriate" speech 
recognition scores reflected in the October 2005 private 
examination report demonstrated "poor" speech recognition 
ability in the right ear and "fair" ability in the left 
ear.  

In light of the February 2009 examination results, the Board 
is of the opinion that the speech recognition scores 
reflected in the October 2005 private examination report are 
more reflective of the Veteran's hearing loss disability 
picture than those obtained at the December 2005 and June 
2007 VA examinations.  As such, the Board sees no reason why 
the October 2005 scores may not be substituted for the scores 
obtained at the VA examinations.  As noted above, doing so 
demonstrates entitlement to a 10 percent rating for bilateral 
hearing loss.  Additionally, the Board observes that if it 
were to calculate the Veteran's disability rating using the 
average pure tone thresholds obtained at the December 2005 
and June 2007 VA audiological examinations and the February 
2009 word recognition scores, the Veteran would still 
demonstrate hearing loss reflective of a 10 percent 
disability (numeric designations of V and IV).  See 38 C.F.R. 
§ 4.85.  Therefore, granting all reasonable doubt in favor of 
the Veteran, the Board finds that the competent evidence 
demonstrates bilateral hearing impairment productive of a 10 
percent rating prior to February 27, 2009.

Although the Board concludes that the competent evidence 
supports a 10 percent rating throughout this appeal, it does 
not find that a rating in excess of 10 percent is warranted.  
In this regard, none of the evidence discussed above reflects 
hearing loss which more nearly approximates the criteria for 
a 20 percent rating.  Additionally, the results of the 
February 2009 VA examination do not show hearing loss which 
is productive of a 20 percent rating.

The February 2009 examination reports show pure tone 
thresholds, in decibels as follows:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
35
40
70
65
53
LEFT
35
40
75
75
56

Entering the average pure tone thresholds and speech 
recognition abilities into Table VI reveals numeric 
designations of hearing impairment of V for the right ear and 
IV for the left ear.  See 38 C.F.R. § 4.85.  The February 
2009 examination report fails to demonstrate hearing loss 
which meets the criteria of "exceptional hearing patterns" 
under 38 C.F.R. § 4.86(a); thus, Table VIa is not for 
application.  Entering these category designations for each 
ear into Table VII (V and IV) results in a 10 percent rating 
under Diagnostic Code 6100.  

The Board has reviewed the remaining evidence of record; 
however, there are no additional audiometric findings 
available with which to evaluate the Veteran's hearing loss 
disability.  Thus, the competent evidence fails to show that 
the Veteran's bilateral hearing loss meets the criteria for a 
20 percent rating throughout this appeal.  The Board 
acknowledges the Veteran's own lay assertions that his 
hearing loss disability worsened during this appeal.  See VA 
Form 9 received February 27, 2007.  However, in applying the 
schedular criteria to the Veteran's hearing loss disability, 
the Veteran's lay statements alone cannot demonstrate 
entitlement to a higher disability rating.  They will, 
however, be considered in determining whether referral for 
extra-schedular evaluation is necessary.  See Martinak v. 
Nicholson, 21 Vet. App. 447, 455-56 (2007).  In sum, the 
competent medical evidence of record fails to support a 
higher rating at any point during the instant appeal; thus, 
staged ratings are not appropriate.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

The above determination is based upon application of the 
pertinent provisions of VA's Rating Schedule.  The purpose of 
the Rating Schedule is to compensate a veteran for the 
average impairment in earning capacity resulting from his 
service-connected disability.  38 C.F.R. § 4.1 (2008).  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illness proportionate to the severity 
of the disability.  Id.  However, in some cases a disability 
may present exceptional or unusual circumstances with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b) (2008).  In these cases, a referral for 
consideration of an extra-schedular rating is warranted.  Id.  

In Thun v. Peake, 22 Vet. App. 111, 115 (2008), the Court 
held that the determination of whether a veteran is entitled 
to an extra-schedular rating under 38 C.F.R. § 3.321(b) is a 
three-step inquiry, beginning with a threshold finding that 
the evidence before VA "presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate."  In 
other words, the Board must compare the level of severity and 
symptomatology of the Veteran's disability with the 
established criteria found in the rating schedule for that 
disability; if the criteria reasonably describe the Veteran's 
disability level and symptomatology, then his disability 
picture is contemplated by the rating schedule.  Id.  If 
there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture 
exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization.  Thun, 22 
Vet. App. at 115-116.  When those two elements are met, the 
appeal must be referred for consideration of the assignment 
of an extra-schedular rating.  Otherwise, the schedular 
evaluation is adequate, and referral is not required.  38 
C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Veteran has contended throughout this appeal that the 
most significant problem associated with his service-
connected hearing loss disability is difficulty with word 
recognition/speech discrimination.  At the February 2009 VA 
examination, the Veteran reported that he often mistakes 
words (i.e., "tea" for "key").  He also indicated that he 
had problems understanding people when they talked too fast.  
At his September 2007 hearing, the Veteran testified that he 
often has to ask his co-workers at the large retail store 
where he is employed to either repeat what they are saying or 
what was broadcast over the store's PA system.  The February 
2009 VA examiner concluded that the Veteran's hearing loss 
disability resulted in "significant" effects on his 
occupation.  

The rating criteria for a hearing loss disability, as 
described above, focus on hearing sensitivity and speech 
discrimination abilities.  Thus, it appears that the 
Veteran's symptomatology is adequately contemplated by the 
Rating Schedule.  Moreover, the Board is of the opinion that 
the Veteran's problems with speech discrimination, while 
unfortunate, do not reflect such an unusual disability 
picture as to render the Rating Schedule inadequate.  
Finally, the Board does not find there to be 'other related 
factors' present, such as "marked" interference with 
employment or frequent hospitalization.  In sum, the 10 
percent rating assigned to the Veteran's hearing loss 
disability reasonably describes his disability level and 
impairment in earning capacity.  Therefore, no extra-
schedular referral is required.  Thun v. Peake, 22 Vet. App. 
111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995); 38 C.F.R. 
§ 3.321(b)(1).  





	(CONTINUED ON NEXT PAGE)


ORDER

A rating of 10 percent, and no higher, for bilateral hearing 
loss is granted for the entirety of this appeal.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


